 

KINGSWAY FINANCIAL SERVICES INC.
COMMON STOCK SERIES A WARRANT AGREEMENT
This Common Stock Warrant Agreement (this “Agreement”), dated as of September
16, 2013, between Kingsway Financial Services Inc., a corporation incorporated
under the Business Corporations Act (Ontario) (the “Company”) and Computershare
Trust Company of Canada, a trust company licensed to carry on business in all
Provinces of Canada (collectively in such capacity, together with any successor
appointed pursuant to the terms of this Agreement, the “Warrant Agent”).
WHEREAS, the Company proposes to issue warrants (each a “Warrant” and
collectively, the “Warrants”) initially exercisable to purchase one share of the
common stock of the Company, no par value per share (each, a “Common Share”);
WHEREAS, the Warrants are being issued in connection with a rights offering by
the Company (the “Offering”) in which the Company offered transferable
subscription rights (the “Subscription Rights”) entitling the holders thereof to
purchase units (“Units”), each consisting of one Common Share and one Series A
Warrant (as defined below) and one Series B Warrant (as defined below), each to
purchase one Common Share per each Warrant;
WHEREAS, the exercise price for one series of the Warrants (the “Series A
Warrants”) is the greater of US$4.50 and 120% of the volume weighted average
price of the Common Shares (“VWAP”) over the twenty trading day period on the
NYSE ending on the trading day prior to the issuance date of the Series A
Warrants, and the exercise price of the second series of Warrants (the “Series B
Warrants”) is the greater of US$5.00 and 120% of the VWAP over the twenty
trading day period on the NYSE ending on the trading day prior to the issuance
date of the Series B Warrants; and
WHEREAS, the Company desires the Warrant Agent to act on behalf of the Company,
and the Warrant Agent is willing so to act, in connection with the issuance,
registration, transfer, exchange, redemption, exercise and cancellation of the
Series A Warrants and other matters as expressly provided herein.
The foregoing recitals are made as representations and statements of fact by the
Company and not by the Warrant Agent;
NOW THEREFORE, in consideration of the premises and of the mutual agreements
herein contained, the parties hereto agree as follows:
ARTICLE I.
DEFINITIONS
Section 1.1 Definition of Terms. As used in this Agreement, the following
capitalized terms shall have the following respective meanings:
(a) “Applicable Securities Laws” shall mean the Securities Act, the Exchange Act
(as defined below), applicable U.S. state securities laws and the securities
laws of applicable Canadian provinces and territories;
(b) “Authenticated” means (a) with respect to the issuance of a Warrant
Certificate (as defined in this Agreement), one which has been duly signed by
the Company and authenticated by manual signature of an authorized officer of
the Warrant Agent, (b) with respect to the issuance of an Uncertificated Warrant
(as defined below), one in respect of which the Warrant Agent has completed all
Internal Procedures (as defined below) such that the particulars of such
Uncertificated Warrant as required by Section 3.2 are entered in the register of
holders of Series A Warrants, “Authenticate”, “Authenticating” and
“Authentication” have the appropriate correlative meanings;

1

--------------------------------------------------------------------------------

 

(c) “Beneficial Holder” shall mean any person or entity that holds beneficial
interests in a Warrant Certificate (as defined in this Agreement) or an
Uncertificated Warrant;
(d) “Business Day” shall mean day other than a Saturday, Sunday or other day on
which banks in the State of New York or the Province of Ontario, Canada are
authorized by law to remain closed;
(e) “Certificated Warrant” means a Series A Warrant evidenced by a writing or
writings substantially in the form of Schedule “A” attached hereto;
(f) “Clearing Agency” means CDS Clearing and Depository Services Inc., its
successors and permitted assigns (“CDS”), the Depository Trust Company or any
other organization registered as a “clearing agency” pursuant to the securities
legislation of any province or territory of Canada, as in effect from time to
time, and any additional qualified clearing agency that carries on business
within or outside Canada for Warrantholders resident in the relevant
jurisdiction, or any of the foregoing, as the context may require, all as may be
designated by the Company from time to time;
(g) “Co-Agent” means Computershare Inc., a Delaware corporation;
(h) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended;
(i) “Expiration Date” shall mean 5:00 p.m., Eastern time, on September 15, 2020
or such earlier date as may be specified by the Company, or if such day is not a
Business Day, the next succeeding day which is a Business Day;
(j) “Internal Procedures” means procedures internal to the Warrant Agent
necessary to carry out its duties as warrant agent under this Agreement;
(k) “Participant” means a broker, dealer, bank or other financial institution or
other person who maintains an account for clearing and holding securities,
including Series A Warrants, with a Clearing Agency and on whose behalf a
Clearing Agency or its nominee holds Series A Warrant;
(l) “SEC” shall mean the Securities and Exchange Commission or any other federal
agency at the time administering the Securities Act or the Exchange Act;
(m) “Uncertificated Warrant” means any Series A Warrant which is not a
Certificated Warrant;
(n) “Warrant Shares” shall mean Common Shares and any other securities purchased
or purchasable upon exercise of the Series A Warrants (and, if the context
requires, securities which may thereafter be issued by the Company in respect of
any such securities so purchased, by means of any subdivisions or combinations
of its capital stock, or recapitalizations, reclassifications or the like); and
(o) “Warrantholders”, “Holders” or “holders” means the persons for the time
being entered in a register of holders described in Section 3.3(f) hereof as
holders of Series A Warrants.
ARTICLE II.
APPOINTMENT OF WARRANT AGENT
Section 2.1 Appointment. The Company hereby appoints the Warrant Agent to act as
agent for the Company for the Series A Warrants in accordance with the
instructions hereinafter set forth in this Agreement, and the Warrant Agent
hereby accepts such appointment and agrees to perform the same in accordance
with the terms and conditions set forth in this Agreement.

2

--------------------------------------------------------------------------------

 

ARTICLE III.
WARRANTS
Section 3.1 Issuance of Warrants. The Series A Warrants will be issued on the
terms and subject to the conditions of this Agreement on September 16, 2013 (the
“Issue Date”) in the amounts and to the Holders determined pursuant to the terms
of the Offering. On such date, the Company will deliver a written order to the
Warrant Agent, authorizing the issuance and delivery of Series A Warrants. The
maximum number of Warrant Shares issuable pursuant to the Series A Warrants
shall be 3,287,242 Common Shares, as such amount may be adjusted from time to
time pursuant to this Agreement. All Series A Warrants will rank pari passu,
whatever may be the actual dates of the issuance thereof.
Section 3.2 Form of Warrant.
(a) The Series A Warrants may be issued in both certificated and uncertificated
form. All Series A Warrants issued in certificated form shall be evidenced by a
warrant certificate (including all replacements issued in accordance with this
Agreement), substantially in the form attached hereto as Schedule “A” or in such
other form as may be approved by the Company and the Warrant Agent (a “Warrant
Certificate”), which shall be dated as of the Issue Date, shall bear such
distinguishing letters, numbers and legends as the Company may, with the
approval of the Warrant Agent, prescribe, and shall be issuable in any whole
number denomination. Series A Warrants issued to the Clearing Agency may be in
uncertificated form and shall be evidenced on the register of Warrantholders to
be maintained by the Warrant Agent.
(b) Each Warrant Certificate may be engraved, lithographed or printed (the
expression “printed” including for purposes hereof both original typewritten
material as well as mimeographed, mechanically, photographically,
photostatically or electronically reproduced, typewritten or other written
material), or partly in one form and partly in another, as the Company may
determine.
Section 3.3 Execution of Warrant Certificates.
(a) The Warrant Certificates shall be signed on behalf of the Company by its
Chief Executive Officer, its President or any Executive Vice President (each, an
“Appropriate Officer”). Each such signature upon the Warrant Certificates may be
in the form of a facsimile signature of any such Appropriate Officer and may be
imprinted or otherwise reproduced on the Warrant Certificates and for that
purpose the Company may adopt and use the facsimile signature of any Appropriate
Officer.
(b) If any Appropriate Officer who shall have signed any of the Warrant
Certificates shall cease to be such Appropriate Officer before the Warrant
Certificates so signed shall have been countersigned by the Warrant Agent or
disposed of by the Company, such Warrant Certificates nevertheless may be
countersigned and delivered or disposed of as though such Appropriate Officer
had not ceased to be such Appropriate Officer of the Company; and any Warrant
Certificate may be signed on behalf of the Company by any person who, at the
actual date of the execution of such Warrant Certificate, shall be a proper
Appropriate Officer of the Company to sign such Warrant Certificate, although at
the date of the execution of this Agreement any such person was not such
Appropriate Officer.
(c) Authentication of Warrant Certificates. No Warrant Certificate will be
issued or, if issued, such Warrant Certificate will not be valid or entitle the
holder to the benefits hereof until it has been Authenticated on behalf of the
Warrant Agent substantially in the form of the certificate attached hereto as
Schedule “A” or in such other form as may be approved by the Company and the
Warrant Agent. Such Authentication shall be conclusive evidence that such
Warrant Certificate has been duly issued hereunder and that the holder or
holders are entitled to the benefits of this Agreement.
(d) The Warrant Agent shall Authenticate Uncertificated Warrants (whether upon
original issuance, exchange, registration of transfer, or otherwise) by
completing its Internal Procedures and the Company shall, and hereby

3

--------------------------------------------------------------------------------

 

acknowledges that it shall, thereupon be deemed to have duly and validly issued
such Uncertificated Warrants under this Agreement. Such Authentication shall be
conclusive evidence that such Uncertificated Warrant has been duly issued
hereunder and that the holder or holders are entitled to the benefits of this
Agreement. The register shall be final and conclusive evidence as to all matters
relating to Uncertificated Warrants with respect to which this Agreement
requires the Warrant Agent to maintain records or accounts. In case of
differences between the register at any time and any other time the register at
the later time shall be controlling, absent manifest error.
(e) Authentication Not Representation. The Authentication by the Warrant Agent
of any Warrant Certificate or Uncertificated Warrants issued hereunder will not
be construed as a representation or warranty by the Warrant Agent as to the
validity of this Agreement or such Warrant Certificate or Uncertificated
Warrants (except with respect to the due Authentication thereof) or as to the
performance by the Company of its obligations under this Agreement and the
Warrant Agent will in no respect be liable or answerable for the use made of any
Warrant Certificate or of the consideration therefor, except as otherwise
specified herein.
(f) The Warrant Agent shall keep, at an office designated for such purpose in
Ontario, Canada, or at any other place designated by the Company with the
approval of the Warrant Agent, books (the “Warrant Register”) in which, subject
to such reasonable regulations as it may prescribe, it shall register the Series
A Warrants and exchanges and transfers of outstanding Series A Warrants in
accordance with the procedures set forth in Section 6.1 of this Agreement, all
in form satisfactory to the Company and the Warrant Agent. No service charge
shall be made for any exchange or registration of transfer of the Series A
Warrants, but the Company may require payment of a sum sufficient to cover any
stamp or other tax or other governmental charge that may be imposed on the
Registered Holder (as defined below) in connection with any such exchange or
registration of transfer. The Warrant Agent shall have no obligation to effect
an exchange or register a transfer unless and until any payments required by the
immediately preceding sentence have been made.
(g) Prior to due presentment for registration of transfer or exchange of any
Series A Warrant in accordance with the procedures set forth in this Agreement,
the Company and the Warrant Agent may deem and treat the person in whose name
any Series A Warrant is registered upon the Warrant Register (the “Registered
Holder” of such Series A Warrant) as the absolute owner of such Series A Warrant
(notwithstanding any notation of ownership or other writing on a Warrant
Certificate made by anyone other than the Company or the Warrant Agent), for the
purpose of any exercise thereof, any distribution to the holder thereof and for
all other purposes, and neither the Warrant Agent nor the Company shall be
affected by notice to the contrary.
(h) Once an Uncertificated Warrant has been Authenticated, the information set
forth in the Warrant Register with respect thereto at the time of Authentication
may be altered, modified, amended, supplemented or otherwise changed only to
reflect exercise or proper instructions to the Warrant Agent from the holder as
provided herein, except that the Warrant Agent may act unilaterally to make
purely administrative changes internal to the Warrant Agent and changes to
correct errors. Each person who becomes a holder of an Uncertificated Warrant,
by his, her or its acquisition thereof shall be deemed to have irrevocably (i)
consented to the foregoing authority of the Warrant Agent to make such error
corrections and (ii) agreed to pay to the Warrant Agent, promptly upon written
demand, the full amount of all loss and expense including without limitation
reasonable legal fees of the Company and the Warrant Agent plus interest, at an
appropriate then prevailing rate of interest to the Warrant Agent, sustained by
the Company or the Warrant Agent as a proximate result of such error if but only
if and only to the extent that such present or former holder realized any
benefit as a result of such error and could reasonably have prevented,
forestalled or minimized such loss and expense by prompt reporting of the error
or avoidance of accepting benefits thereof whether or not such error is or
should have been detected in a timely fashion and corrected by the Warrant
Agent; provided, that no person who is a bona fide purchaser shall have any such
obligation to the Company or to the Warrant Agent.

4

--------------------------------------------------------------------------------

 

Section 3.4 Uncertificated Warrants issued to Clearing Agency.
(a) No Warrant Certificate shall be issued in respect of Uncertificated Warrants
held in the name of the Clearing Agency, except where physical certificates
evidencing ownership in such securities are required or as set out herein or as
may be requested by the Clearing Agency, as determined by the Company, from time
to time. Such Uncertificated Warrants will initially be registered on the
Warrant Register maintained by the Warrant Agent in the name of the Clearing
Agency.
(b) Re-registrations of interests in, and transfers of, Uncertificated Warrants
by the beneficial owners thereof shall be made only through the Clearing Agency
and any person transferring Series A Warrant in such manner shall be deemed to
have transferred to the transferee all of such person’s rights and obligations
in respect thereof; all transferees of such Series A Warrants shall be deemed to
have received and accepted such transfer and be deemed to have agreed to be
bound by the provisions of this Agreement.
(c) The Company may terminate the application of this Section 3.4 in its sole
discretion in which case all Uncertificated Warrants shall as soon as reasonably
practicable thereafter be evidenced in certificated form and registered in the
name of a person other than a Clearing Agency.
(d) The Company and the Warrant Agent may deal with the Clearing Agency for all
purposes (including the making of payments and the delivery of any notice,
report or other communication) as the registered holder of the Uncertificated
Warrants and as the authorized representative of the respective beneficial
holders of such Warrants.
(e) To the extent that the provisions of this Section 3.4 conflict with any
other provisions of this Agreement, the provisions of this Section 3.4 shall
prevail.
(f) Transfers of beneficial ownership in any Uncertificated Warrant will be
effected only (i) with respect to the interest of a Participant, through records
maintained by the Clearing Agency or its nominee for such Uncertificated
Warrants, and (ii) with respect to the interest of any person other than a
Participant, through records maintained by Participants. Beneficial owners of
Uncertificated Warrants who are not Participants but who desire to sell or
otherwise transfer ownership of or any other interest in such Warrants may do so
only through a Participant.
(g) The rights of beneficial owners of Uncertificated Warrants shall be limited
to those established by applicable law and agreements between the Clearing
Agency and Participants and between such Participants and such beneficial owners
and must be exercised through a Participant in accordance with the rules and
procedures of the Clearing Agency.
(h) Subject to Subsection 3.4(i), neither the Company nor the Warrant Agent
shall be under any obligation to deliver to any Participant or beneficial owner
of Uncertificated Warrants, nor shall any Participant or beneficial owner of
Uncertificated Warrants have any right to require the delivery of, a certificate
or other instrument evidencing any interest in Series A Warrants.
(i) If there are Uncertificated Warrants and any of the following events occur:
(i) the Clearing Agency or the Company has notified the Warrant Agent that (i)
the Clearing Agency is unwilling or unable to continue as the depository or (ii)
the Clearing Agency ceases to be a clearing agency in good standing under
applicable laws and, in either case, the Company is unable to locate a qualified
successor depository within 90 days of delivery of such notice; or
(ii) the Company or the Clearing Agency is required by applicable law, or
otherwise determines, to take the action contemplated in this Subsection 3.4(i);
then one or more definitive fully registered Warrant Certificates shall be, in
exchange for such Uncertificated Warrants, issued and delivered by the Warrant
Agent in accordance with the instructions provided by the Clearing Agency
pursuant to Subsection 3.4(j).

5

--------------------------------------------------------------------------------

 

(j) Fully registered Warrant Certificates issued pursuant to Subsection 3.4(i),
shall be registered in such names and in such denominations as the Clearing
Agency shall instruct the Warrant Agent, provided that the aggregate number of
Series A Warrants represented by such Warrant Certificates shall be equal to the
aggregate number of the Uncertificated Warrants exchanged. Neither the Company
nor the Warrant Agent shall be liable for any delay in delivery of such
instructions and may conclusively act and rely on, and shall be protected in
acting and relying on, such instructions. Upon exchange of an Uncertificated
Warrant for one or more Warrant Certificates in definitive form, such
Uncertificated Warrant shall be cancelled by the Warrant Agent.
(k) If definitive Warrant Certificates have been issued and thereafter the
Company advises the Warrant Agent of the availability of book-based entry or
other electronic issuance with a Clearing Agency in regard to such Series A
Warrants, the Warrant Agent and the Company may agree to allow for the
re-registration of such definitive Warrant Certificates under such procedure.
Upon surrender by any such Warrantholder of its definitive Warrant accompanied
by instructions for re-registration of the Warrant under such procedure, such
Warrant shall thereafter be re-registered under such procedure and be subject to
the foregoing provisions of this Section 3.4 and Subsection 3.4(m), mutatis
mutandis. The Company shall pay all expenses incurred by the Warrant Agent and
the reasonable fees of the Warrant Agent associated with any termination of the
use of such procedure and of any such re-registration of the definitive Series A
Warrants under such procedure.
(l) Notwithstanding anything herein or in the terms of the Series A Warrants to
the contrary, neither the Company nor the Warrant Agent nor any agent thereof
shall have any responsibility or liability for (i) the records maintained by the
Clearing Agency or Participants relating to the Series A Warrants or the
accounts maintained by them, (ii) maintaining, supervising or reviewing any
records relating to such Series A Warrants, (iii) any advice or representation
made or given by the Clearing Agency or Participants with respect to the rules
and regulations of the Clearing Agency or the Participants, or (iv) any action
to be taken by the Clearing Agency or the Participants or any failure by the
Clearing Agency or the Participants to take any action.
(m) The provisions of Section 6.1 with respect to the transfer of Series A
Warrants are subject to the provisions of this Section 3.4.
ARTICLE IV.
TERMS AND EXERCISE OF WARRANTS
Section 4.1 Exercise Period and Expiration. Subject to the provisions of the
Series A Warrants and this Agreement, Series A Warrants may be exercised by the
Holder thereof at any time and from time to time during the period commencing on
the first day of the thirty-seventh month after the Issue Date and terminating
at 5:00 p.m., Eastern time, on the Expiration Date. Any Series A Warrant not
exercised prior to 5:00 p.m., Eastern time, on the Expiration Date, shall become
permanently and irrevocably null and void at 5:00 p.m., Eastern time, on the
Expiration Date, and all rights thereunder and all rights in respect thereof
under this Agreement shall cease at such time.
Section 4.2 Exercise of Warrants.
(a) Exercise of Certificated Warrants. The holder of any Certificated Warrant
may at any time and from time to time during the period commencing on the first
day of the thirty-seventh month after the Issue Date and terminating at 5:00
p.m., Eastern time, on the Expiration Date, exercise the right thereby
conferred, to be issued Warrant Shares by surrendering to the Warrant Agent at
its office in Toronto, Ontario, or at the Co-Agent’s office in Providence, Rhode
Island or to any other person or at any other place designated by the Company
with the approval of the Warrant Agent, during normal business hours on a
Business Day, the Warrant Certificate evidencing such Warrant and a duly
completed and executed notice of exercise substantially in the form set out in
such Warrant Certificate, together with a certified cheque, bank draft or money
order in lawful money of the United States, payable to or to the order of the
Company in an amount equal to US$4.50 (as the same may be hereafter adjusted
pursuant to Article V, the “Exercise Price”) multiplied by the number of Warrant
Shares subscribed for.

6

--------------------------------------------------------------------------------

 

Any notice of exercise referred to in this section, shall be signed by the
Warrantholder, or its executors or administrators or other legal representatives
or an attorney of the Warrantholder, duly appointed by an instrument in writing
satisfactory to the Warrant Agent.
(b) Exercise of Uncertificated Warrants. A beneficial owner of Uncertificated
Warrants who desires to exercise Series A Warrants must do so by causing a
Participant to deliver to the Clearing Agency on behalf of the entitlement
holder, notice of the owner’s intention to exercise Series A Warrants in a
manner acceptable to the Clearing Agency. Forthwith, upon receipt by the
Clearing Agency of such notice, as well as payment for the Exercise Price, the
Clearing Agency shall deliver to the Warrant Agent confirmation of its intention
to exercise Warrants (“Confirmation”) in a manner acceptable to the Warrant
Agent, including by electronic means through the book entry registration system.
Payment representing the Exercise Price must be provided to the appropriate
office of the Participant in a manner acceptable to it. A notice in the form
acceptable to the Participant and payment for such beneficial holder should be
provided to the Participant sufficiently in advance so as to permit the
Participant to deliver notice and payment to the Clearing Agency and for the
Clearing Agency in turn to deliver notice and payment to the Warrant Agent prior
to the Expiration Date. The Clearing Agency will initiate the exercise by way of
Confirmation and forward the Exercise Price electronically to the Warrant Agent
and the Warrant Agent will execute the exercise by issuing to the Clearing Agent
through the book entry registration system the Common Shares to which the
exercising Warrantholder is entitled pursuant to the exercise. Any expense
associated with the exercise process will be for the account of the entitlement
holder exercising the Series A Warrants and/ or the Participant exercising the
Series A Warrants on its behalf.
By causing a Participant to deliver notice to the Clearing Agency, a
Warrantholder shall be deemed to have irrevocably surrendered his or her Series
A Warrants so exercised and appointed such Participant to act as his or her
exclusive settlement agent with respect to the exercise and the receipt of
Warrant Shares in connection with the obligations arising from such exercise.
Any notice which the Clearing Agency determines to be incomplete, not in proper
form or not duly executed shall for all purposes be void and of no effect and
the exercise to which it relates shall be considered for all purposes not to
have been exercised thereby. A failure by a Participant to exercise or to give
effect to the settlement thereof in accordance with the Warrantholder’s
instructions will not give rise to any obligations or liability on the part of
the Company or Warrant Agent to the Participant or the Warrantholder.
(c) Any exercise referred to in this section, shall require that the entire
Exercise Price for Warrant Shares subscribed must be paid at the time of
subscription and such Exercise Price and original exercise notice executed by
the Registered Holder the Confirmation from the Clearing Agency must be received
by the Warrant Agent prior to the Expiration Date.
(d) Notwithstanding the foregoing in this Section 4.2, Series A Warrants may
only be exercised pursuant to this Section 4.2 by or on behalf of a Registered
Holder, except the Clearing Agency or Warrantholder, as applicable, who makes
the certifications set forth on the exercise notice.
Section 4.3 Redemption. If, and only if, the closing price of the Common Shares
equals or exceeds US$6.00 per Common Share for twenty consecutive trading days
on the NYSE, or such other market or exchange as the Common Shares trade on or
are quoted at such time, the Company shall, after the first anniversary of the
Issue Date, have the option to redeem the Series A Warrants at a price of
US$0.25 per Series A Warrant. In order to exercise such option to redeem the
Series A Warrants, the Company must issue thirty calendar days’ notice of its
intent to redeem the Series A Warrants within three Business Days of a date for
which the closing price of the Common Shares equaled or exceeded US$6.00 for
twenty consecutive trading days on the NYSE, or such other market or exchange as
the Common Shares trade on or are quoted at such time. Upon issuance of such
notice,

7

--------------------------------------------------------------------------------

 

Holders shall have the option to exercise the Series A Warrants in accordance
with Section 4.2 hereof from the date such notice is provided until the date the
Series A Warrants are redeemed.
Section 4.4 Effect of Exercise.
(a) Effect of Exercise. Upon the exercise of any Certificated Warrants or
Uncertificated Warrants in accordance with Section 4.2 hereof, the Warrant
Shares thereby issuable shall be deemed to have been issued, and the person or
persons to whom such Warrant Shares are to be issued shall be deemed to have
become the holder or holders of record thereof, on the Business Day on which
such Series A Warrant is validly exercised (or deemed to be validly exercised in
accordance with Article IV hereof), unless the transfer registers for the
Warrant Shares are closed on that date, in which case such Warrant Shares shall
be deemed to have been issued and such person or persons shall be deemed to have
become the holder or holders of record thereof on the date on which such
transfer registers are reopened, but such Warrant Shares shall be issued on the
basis of the number of Warrant Shares to which such person or persons were
entitled on such exercise date.
(b) Exercise of Certificated Warrants. As soon as reasonably practicable, and in
any event not later than five (5) Business Days after the surrender to the
Warrant Agent of Warrant Certificates and instructions received in good order in
accordance with Section 4.2, the Warrant Agent shall mail by way of first class
insured mail to the person or persons in whose name or names the Warrant Shares
thereby issued have been issued, at his, her, its or their respective addresses,
or, if so specified, cause to be delivered to such person or persons at the
place where the Warrant Certificates evidencing such Series A Warrants were
surrendered, certificates representing the Warrant Shares so issued.
(c) Exercise of Uncertificated Warrants. As soon as reasonably practicable, and
in any event not later than five (5) Business Days after the Clearing Agency has
initiated the exercise by way of Confirmation and has delivered the Exercise
Price electronically to the Warrant Agent, the Warrant Agent will execute the
exercise by issuing to the Clearing Agent through the book entry registration
system the Common Shares to which the exercising Warrantholder is entitled
pursuant to the exercise, the Warrant Agent shall cause the share position of
the Clearing Agency on the register of Common Shares to be increased by the
number of Warrant Shares issued in connection with the exercise of such
Uncertificated Warrants.
(d) Issue to Other than Holder. If any Warrant Shares issuable pursuant to any
Series A Warrants are to be issued to a person or persons other than the
Warrantholder, the Warrantholder must pay to the Company or to the Warrant Agent
on its behalf an amount equal to all exigible transfer taxes or other government
charges, and neither the Company nor the Warrant Agent will be required to issue
or deliver any such Warrant Shares unless or until such amount has been so paid
or the Warrantholder has established to the satisfaction of the Company that
such taxes and charges have been paid or that no such taxes or charges are
owing.
Section 4.5 Reservation of Shares. The Company hereby agrees that at all times
there shall be reserved for issuance and delivery upon exercise of Series A
Warrants such number of Warrant Shares as may be from time to time issuable upon
exercise in full of the Series A Warrants, such that the Company may validly and
legally issue all Warrant Shares in compliance with this Section. All Warrant
Shares shall be duly authorized, and when issued upon such exercise, shall be
validly issued, fully paid and non-assessable. If at any time prior to the
Expiration Date the number and kind of authorized but unissued shares of the
Company’s capital stock shall not be sufficient to permit exercise in full of
the Series A Warrants, the Company will promptly take such corporate action as
may, in the opinion of its counsel, be necessary to increase its authorized but
unissued shares to such number of shares as shall be sufficient for such
purposes. The Company agrees that its issuance of Series A Warrants shall
constitute full authority to its officers who are charged with the issuance of
Warrant Shares to issue Common Shares upon the exercise of the Series A
Warrants. Without limiting the generality of the foregoing, the Company will not
increase the stated or par value per share, if any, of the Common Shares above
the Exercise Price in effect immediately prior to such increase in stated or par
value.

8

--------------------------------------------------------------------------------

 

Section 4.6 Listing. Prior to the issuance of any Warrant Shares upon exercise
of the Series A Warrants, the Company shall use reasonable best efforts to
secure the listing of such Common Shares or other Warrant Shares upon each
national securities exchange, stock market or automated quotation system, if
any, upon which Common Shares (or securities of the same class as such other
Warrant Shares, if applicable) are then listed (subject to official notice of
issuance upon exercise of the Series A Warrants) and shall use reasonable best
efforts to maintain, so long as any other Common Shares (or, as applicable,
other securities) shall be so listed, such listing of all Warrant Shares from
time to time issuable upon the exercise of the Series A Warrants.
Section 4.7 Compliance with Law.
(a) If any Warrant Shares are required under any federal or state law or
applicable governing rule or regulation of any national securities exchange, to
be registered with or approved by any governmental authority or listed on any
such national securities exchange before such shares may be issued upon
exercise, the Company will use its reasonable best efforts to cause such shares
to be duly registered or approved by such governmental authority or listed on
the relevant national securities exchange, as the case may be.
(b) The Series A Warrants shall not be exercisable and the Company shall not be
obligated to issue Warrant Shares unless, at the time a holder seeks to exercise
the Series A Warrants, a prospectus relating to Warrant Shares is current and a
registration statement for the Warrant Shares is effective or qualified or the
issuance of Warrant Shares is deemed to be exempt under the securities laws of
the jurisdiction of residence of the holder of the Series A Warrants.
Section 4.8 Partial Exercise of Warrants; Fractions.
(a) Partial Exercise. The holder of any Series A Warrants may exercise his or
her right to acquire a number of whole Common Shares less than the aggregate
number which the holder is entitled to acquire. In the event of any exercise of
a number of Series A Warrants less than the number which the holder is entitled
to exercise, the holder of Series A Warrants upon such exercise shall, in
addition, be entitled to receive, without charge therefor, a new Warrant
Certificate(s), bearing the same legend, if applicable, or other appropriate
evidence of Series A Warrants, in respect of the balance of the Series A
Warrants held by such holder and which were not then exercised.
(b) Fractions. The Company shall not be required to issue fractional Warrant
Shares in satisfaction of its obligations hereunder and no cash or other
consideration will be paid in lieu of fractional Warrant Shares. Any
subscription for fractional Warrant Shares will be deemed to be a subscription
for the next lowest whole number of Warrant Shares.


ARTICLE V.
ADJUSTMENT OF SHARES OF COMMON STOCK
PURCHASABLE AND OF EXERCISE PRICE
The Exercise Price and the number and kind of Warrant Shares shall be subject to
adjustment from time to time upon the happening of certain events as provided in
this Article V.
Section 5.1 Adjustment of Exercise Price and Warrant Shares. The Exercise Price
and number of Warrant Shares purchasable under the Series A Warrants are subject
to adjustment from time to time as set forth in this Section 5.1.
(a) In case the Company shall at any time:
(i) subdivide the outstanding Common Shares into a larger number of shares other
than pursuant to Section 5.1 (b), the Exercise Price in effect immediately prior
to such subdivision shall be proportionately decreased, effective from and after
the record date of such subdivision; and



9

--------------------------------------------------------------------------------

 

(ii) combine the outstanding Common Shares into a smaller number of shares by a
reverse split or otherwise, the Exercise Price in effect immediately prior to
such combination shall be proportionately increased, effective from and after
the record date of such combination.
Upon any adjustment in the Exercise Price pursuant to this Section 5.1 (a), the
holder of any Series A Warrant shall thereafter be entitled to purchase, at the
adjusted Exercise Price, the number of Warrant Shares, rounded down to the
nearest whole share, obtained by multiplying the number of Warrant Shares
purchasable hereunder immediately prior to such adjustment by the Exercise Price
in effect immediately prior to such adjustment, and dividing the product thereof
by the Exercise Price resulting from such adjustment.
(b) In case the Company shall issue additional Common Shares as a special
dividend on the Common Shares (a “Special Dividend”), from and after the day
which is the record date for the determination of shareholders entitled to such
Special Dividend, the holder of any Series A Warrant shall, until a further
adjustment, be entitled to purchase the number of Warrant Shares, rounded down
to the nearest whole share, obtained by multiplying the number of Warrant Shares
purchasable hereunder immediately prior to said record date by a fraction, the
numerator of which is the total number of Common Shares outstanding after the
issuance of the Special Dividend, calculated on a fully diluted basis assuming
the conversion of all outstanding convertible securities and the exercise of all
outstanding options, warrants or other rights (including those with respect to
convertible securities), and the denominator of which is the number of Common
Shares outstanding immediately prior to said record date, calculated on a fully
diluted basis assuming the conversion of all outstanding convertible securities
and the exercise of all outstanding options, warrants, or other rights
(including those with respect to convertible securities). Upon each adjustment
pursuant to this Section 5.1(b), the Exercise Price in effect immediately prior
to such adjustment shall be reduced to an amount determined by dividing the
product obtained by multiplying such Exercise Price by the number of Warrant
Shares purchasable hereunder immediately prior to such adjustment by the number
of Warrant Shares purchasable hereunder immediately following such adjustment.
Section 5.2 Reorganization or Reclassification. If at any time while there are
Series A Warrants outstanding there shall be any reorganization or
reclassification of the Common Shares of the Company (other than a subdivision
or combination of shares provided for in Section 5.1, or a Fundamental
Transaction (as defined below)), the Holder shall thereafter be entitled to
receive, upon exercise of its Series A Warrant(s) prior to the Expiration Date
and upon payment of the Exercise Price, the number of shares of stock or other
securities or property of the Company resulting from such reorganization or
reclassification, as the case may be, to which a holder of the Common Shares,
deliverable upon the exercise of a Series A Warrant, would have been entitled
upon such reorganization or reclassification if such Series A Warrant had been
exercised immediately prior to such reorganization or reclassification, and in
any such case, appropriate adjustment (as determined in good faith by the Board
of Directors of the Company) shall be made in the application of the provisions
with respect to the rights and interest thereafter of the Holder to the end that
the provisions set forth herein (including the adjustment of the Exercise Price
and the number of shares issuable upon the exercise of a Series A Warrant) shall
thereafter be applicable, as near as reasonably may be, in relation to any
shares or other property thereafter deliverable upon exercise. The provisions of
this Section 5.2 shall similarly apply to successive reorganizations,
reclassifications, consolidations, mergers, sales, transfers, other dispositions
or similar transactions.
Section 5.3 Form of Warrant After Adjustments. The form of the Warrant
Certificate need not be changed because of any adjustments in the Exercise Price
or the number or kind of the Warrant Shares, and Series A Warrants theretofore
or thereafter issued may continue to express the same price and number and kind
of shares as are stated in the Series A Warrants, as initially issued. The
Company, however, may at any time in its sole discretion make any change in the
form of Warrant Certificate that it may deem appropriate to give effect to such
adjustments and that does not affect the substance of the Warrant Certificate
(including the rights, duties or obligations of the Warrant Agent), and any
Warrant Certificate thereafter issued, whether in exchange or substitution for
an outstanding Warrant Certificate, may be in the form so changed.

10

--------------------------------------------------------------------------------

 

Section 5.4 Fundamental Transactions. If any (i) capital reorganization,
reclassification of the Company Securities, consolidation, amalgamation or
merger of the Company with another entity in which the issued and outstanding
stock of the Company (excluding treasury shares) immediately prior to such
transaction represents less than 50% of the voting power of the surviving entity
immediately after such transaction, (ii) sale, transfer or other disposition of
all or substantially all of the Company’s assets to another entity, or (iii)
similar transaction requiring shareholder approval shall be effected (any such
transaction being hereinafter referred to as a “Fundamental Transaction”), then
the holders shall be permitted to exercise any Series A Warrants with the
provisions of Section 4.2 immediately prior to the consummation of such
Fundamental Transaction. If a holder does not exercise a Series A Warrant prior
to the consummation of a Fundamental Transaction, then such Series A Warrant
shall not at any time be, or become, exercisable and shall expire (and become
null and void) automatically with no further action required on behalf of the
Company upon consummation of the Fundamental Transaction.
Section 5.5 Notice to Warrant Holders.
(a) Notice of Adjustment. Whenever the number and/or kind of Warrant Shares or
the Exercise Price is adjusted as herein provided, the Company shall (i) prepare
and deliver, or cause to be prepared and delivered, forthwith to the Warrant
Agent a statement setting forth the adjusted number and/or kind of Common Shares
purchasable upon the exercise of the Series A Warrants and the Exercise Price of
such Common Shares after such adjustment, the facts requiring such adjustment
and the computation by which adjustment was made, and (ii) cause the Warrant
Agent to give written notice to each Holder in the manner provided in Section
9.2 below, of the record date or the effective date of the event. Failure to
give such notice, or any defect therein, shall not affect the legality or
validity of such event.
(b) Notice of Fundamental Transactions. In the event that the Company shall
propose to effect a Fundamental Transaction, then the Company shall send to the
Warrant Agent a notice and the shall cause the Warrant Agent within five days
after receipt by the Warrant Agent to give written notice (in such form as shall
be furnished to the Warrant Agent by the Company) to each Holder in the manner
provided in Section 9.2 of such Fundamental Transaction. Such notice shall
specify (i) the record date, if any, for the Fundamental Transaction, (ii) the
date such Fundamental Transaction is expected to take place, and (iii) the
effect, if any, of such action on the Common Shares, if any. Such notice shall
be given to Holders at least 15 days prior to the date of the consummation of
the Fundamental Transaction, but in no event shall the Company be required to
give notice prior to public announcement if the Company has in good faith
determined that the matters relating to such notice constitute material,
nonpublic information relating to the Company or its Subsidiaries. Failure to
give such notice, or any defect therein, shall not affect the legality or
validity of such event.
Section 5.6 No Adjustment. No adjustment in the number of Warrant Shares
purchasable hereunder shall be required unless such adjustment would require an
increase or decrease of at least one percent in the number of Warrant Shares
purchasable upon the exercise of each Series A Warrant; provided, however, that
any adjustments that by reason of this Section 5.6 are not required to be made
shall be carried forward and taken into account in any subsequent adjustment.
All calculations shall be made to the nearest cent and to the nearest
one-hundredth of a Common Share, as the case may be.
ARTICLE VI. TRANSFER AND EXCHANGE OF WARRANTS AND
WARRANT SHARES
Section 6.1 Registration of Transfers and Exchanges.
(a) Transfer. No transfer of any Warrant by a Warrantholder will be valid unless
entered on the register of transfers referred to in Subsection 3.3(f) hereof
upon surrender to the Warrant Agent of the Warrant Certificate evidencing such
Warrant, duly endorsed by, or accompanied by a written instrument of transfer in
form satisfactory to the Warrant Agent executed by the registered holder or his,
her or its executors, administrators or other legal representatives or his, her
or its or their attorney duly appointed by an instrument in writing in form and
executed

11

--------------------------------------------------------------------------------

 

in a manner satisfactory to the Warrant Agent, and, upon compliance with such
requirements and such other reasonable requirements as the Warrant Agent and the
Company may prescribe, such transfer will be duly noted on one of such registers
of transfers by the Warrant Agent.
(b) Register of Transfers. The transferee of any Warrant pursuant to Subsection
6.1(a) hereof will, after surrender to the Warrant Agent of the Warrant
Certificate evidencing such Warrant as required by Subsection 6.1(a) hereof and
upon compliance with all other conditions in respect thereof required by this
Agreement or by law, be entitled to be entered on the register of holders
referred to in Subsection 3.3(f) hereof as the owner of such Warrant free from
all equities or rights of set-off or counterclaim between the Company and the
transferor or any previous holder of such Warrant, except in respect of equities
of which the Company is required to take notice by statute or by order of a
court of competent jurisdiction.
(c) Refusal of Registration. The Company will be entitled, and may direct the
Warrant Agent, to refuse to recognize any transfer, or enter the name of any
transferee, of any Warrant on the registers referred to in Subsection 3.3(f)
hereof, if such transfer would constitute a violation of the securities laws of
any jurisdiction or the rules, regulations or policies of any regulatory
authority having jurisdiction. The Warrant Agent is entitled to assume
compliance with all applicable securities legislation unless otherwise notified
in writing by the Company. No duty will rest with the Warrant Agent to determine
compliance of the transferee or transferor of any Warrant with applicable
securities legislation. The Warrant Agent may, when deemed necessary, acting
reasonably, contact the Company or counsel to confirm the validity of any
transfer of Series A Warrants prior to completing same.
(d) No Notice of Trusts. Subject to applicable law, neither the Company nor the
Warrant Agent will be bound to take notice of or see to the execution of any
trust, whether express, implied or constructive, in respect of any Warrant, and
may transfer any Warrant on the direction of the person registered as the holder
thereof, whether named as trustee or otherwise, as though that person were the
beneficial owner thereof.
(e) Inspection. The register of Warrantholders shall be available for inspection
by the Company and or any Warrantholder during the Warrant Agent’s regular
business hours on a Business Day and upon payment to the Warrant Agent of its
reasonable fees. Any Warrantholder exercising such right of inspection shall
first provide an affidavit in form satisfactory to the Company and the Warrant
Agent stating the name and address of the Warrantholder and agreeing not to use
the information therein except in connection with an effort to call a meeting of
Warrantholders or to influence the voting of Warrantholders at any meeting of
Warrantholders.
(f) Restrictions on Transfer. No warrant or Warrant Shares shall be sold,
exchanged or otherwise transferred in violation of Applicable Securities Laws.


Section 6.2 Exchange of Warrants Certificates.
(a) Exchange. One or more Warrant Certificates may, on compliance with the
reasonable requirements of the Warrant Agent, be exchanged for one or more
Warrant Certificates of different denominations evidencing in the aggregate an
equal number of Series A Warrants as the Warrant Certificate or Warrant
Certificates being exchanged.
(b) Place of Exchange. Warrant Certificates may be exchanged only at the Warrant
Agent’s office in Toronto, Ontario, or at the Co-Agent’s office in Providence,
Rhode Island or at any other place designated by the Company with the approval
of the Warrant Agent.
(c) Cancellation. Any Warrant Certificate tendered for exchange pursuant to this
Section 6.2 shall be surrendered to the Warrant Agent and cancelled.
(d) Authentication of Exchanged Warrant Certificates. The Warrant Agent shall
Authenticate all Warrant Certificates necessary to carry out exchanges pursuant
to this Section 6.2.
(e) Charges. The Warrant Agent may charge Warrantholders requesting an exchange
of Warrant Certificates a reasonable sum for each Warrant Certificate issued;
and payment of such charges and reimbursement of the

12

--------------------------------------------------------------------------------

 

Warrant Agent or the Company for any and all taxes or governmental or other
charges required to be paid shall be made by the party requesting such exchange
as a condition precedent to such exchange.
ARTICLE VII.
OTHER PROVISIONS RELATING TO RIGHTS OF HOLDERS OF WARRANTS
Section 7.1 No Rights or Liability as Shareholder; Notice to Registered Holders.
Nothing contained in the Series A Warrants shall be construed as conferring upon
the Holder or his, her or its transferees the right to vote or to receive
dividends or to consent or to receive notice as a shareholder in respect of any
meeting of shareholders for the election of directors of the Company or of any
other matter, or any rights whatsoever as shareholders of the Company. No
provision thereof and no mere enumeration therein of the rights or privileges of
the Holder shall give rise to any liability of such holder for the Exercise
Price hereunder or as a shareholder of the Company, whether such liability is
asserted by the Company or by creditors of the Company.
Section 7.2 Lost, Stolen, Mutilated or Destroyed Warrant Certificates. If any
Warrant Certificate is lost, stolen, mutilated or destroyed, the Company shall
issue, and the Warrant Agent shall countersign and deliver, in exchange and
substitution for and upon cancellation of the mutilated Warrant Certificate, or
in lieu of and substitution for the Warrant Certificate lost, stolen or
destroyed, a new Warrant Certificate of like tenor and representing an
equivalent number of Series A Warrants, but only upon receipt of evidence and an
affidavit reasonably satisfactory to the Company and the Warrant Agent of the
loss, theft or destruction of such Warrant Certificate, and an indemnity of the
Company and Warrant Agent for any losses in connection therewith, if requested
by either the Company or the Warrant Agent, also satisfactory to them.
Applicants for such substitute Warrant Certificates shall also comply with such
other reasonable regulations and pay such other reasonable charges as the
Company or the Warrant Agent may prescribe and as required by applicable law.
Section 7.3 Restrictive Legends. Any legends which are stamped or imprinted on
certificates of Common Shares shall also be stamped or imprinted on any stock
certificate for Warrant Shares issued upon the exercise of any Series A Warrant
and or stock certificate issued upon the direct or indirect transfer of any such
Warrant Shares.
Section 7.4 Cancellation of Warrants. If the Company shall purchase or otherwise
acquire Series A Warrants, the Warrant Certificates and any Uncertificated
Warrants representing such Series A Warrants shall thereupon be delivered to the
Warrant Agent, if applicable, and be cancelled by it and retired. The Warrant
Agent shall cancel all Warrant Certificates surrendered for exchange,
substitution, transfer or exercise in whole or in part. Such cancelled Warrant
Certificates shall thereafter be disposed of in a manner satisfactory to the
Company provided in writing to the Warrant Agent.
Section 7.5 Mutilated or Missing Warrant Certificates. If any of the Warrant
Certificates shall be mutilated, lost, stolen or destroyed, the Company shall
issue, and the Warrant Agent shall countersign and deliver, in exchange and
substitution for and upon cancellation of the mutilated Warrant Certificate, or
in lieu of and substitution for the Warrant Certificate lost, stolen or
destroyed, a new Warrant Certificate of like tenor and representing an
equivalent number of Series A Warrants, but only upon receipt of evidence
reasonably satisfactory to the Company and the Warrant Agent of the loss, theft
or destruction of such Warrant Certificate and an affidavit or the posting of an
indemnity or bond, if requested by either the Company or the Warrant Agent, also
satisfactory to them. Applicants for such substitute Warrant Certificates shall
also comply with such other reasonable regulations and pay such other reasonable
charges as the Company or the Warrant Agent may prescribe.
Section 7.6 Right to Convene Meetings.
(a) Convening of Meeting. The Warrant Agent at any time and from time to time
will convene a meeting of the Warrantholders upon receipt of a written request
of the Company, and on being funded and indemnified to its reasonable
satisfaction by the Company, against the costs which it may incur in connection
with calling and holding such meeting.

13

--------------------------------------------------------------------------------

 

(b) Failure to Convene. If the Warrant Agent fails, within fifteen (15) Business
Days after receipt of such written request of the Company, funding and
indemnification, to give notice convening a meeting, the Company may convene
such meeting.
(c) Location of Meeting. Every such meeting shall be held in the City of
Toronto, Ontario or such other location as is approved or determined by the
Warrant Agent and the Company.
(d) Notice. At least twenty-one (21) Business Days’ prior written notice of any
meeting must be given to the Warrantholders and to the Warrant Agent.
(e) Contents. The notice of the meeting must state the time, date and location
of the meeting and must state briefly the general nature of the business to be
transacted thereat, but it shall not be necessary for the notice to set out the
terms of any resolution to be proposed or any of the provisions of this Section
7.6.
(f) Chairman. Some person (who need not be a Warrantholder) designated in
writing by the Warrant Agent shall be chairman of the meeting or, if no person
is so designated or the person so designated is not present within 30 minutes
after the time fixed for the holding of the meeting, the Warrantholders present
in person or by proxy may choose some person present to be chairman.
(g) Quorum. Subject to the provisions of Section 7.6(s) hereof, at any meeting
of Warrantholders a quorum shall consist of Warrantholders present either in
person or by proxy at the commencement of the meeting holding in the aggregate
not less than 10% of the total number of Series A Warrants then outstanding.
(h) No Quorum. If a quorum of Warrantholders is not present within 30 minutes
after the time fixed for holding a meeting, the meeting, subject to Section
7.6(s) hereof, shall be adjourned to the date that is the fifth Business Day
following the initial meeting date and shall be at the same time and location
and no notice of the adjournment need be given.
(i) Adjourned Meeting. At the adjourned meeting, two Warrantholders present in
person or by proxy shall form a quorum and may transact any business for which
the meeting was originally convened notwithstanding the number of Series A
Warrants that they hold.
(j) Power to Adjourn. The chairman of a meeting at which a quorum of the
Warrantholders is present may, with the consent of the meeting, adjourn the
meeting, and no notice of such adjournment need be given except as the meeting
prescribes.
(k) Show of Hands. Every question submitted to a meeting, other than an
Extraordinary Resolution (as defined below), shall be decided in the first place
by a majority of the votes given on a show of hands and, unless a poll is duly
demanded as herein provided, a declaration by the chairman that a resolution has
been carried or carried unanimously or by a particular majority or lost or not
carried by a particular majority shall be conclusive evidence of the fact. In
the case of an equality of votes on a show of hands, the chairman shall not have
a casting vote.
(l) Extraordinary Resolution. On every Extraordinary Resolution (as defined
below), and on every other question submitted to a meeting on which a poll is
directed by the chairman or requested by one or more Warrantholders acting in
person or by proxy, a poll shall be taken in such manner as the chairman
directs.
(m) Poll. Questions other than those required to be determined by Extraordinary
Resolution (as defined below) shall be decided by a majority of the votes cast
on the poll.
(n) Voting. On a show of hands each person present and entitled to vote, whether
as a Warrantholder or as proxy for one or more absent Warrantholders, or both,
shall have one vote, and on a poll each Warrantholder present in person or
represented by a proxy duly appointed by instrument in writing shall be entitled
to one vote, in respect of each Warrant held by such holder. A proxy need not be
a Warrantholder. The chairman of any meeting shall be entitled to vote in
respect of any Series A Warrants and proxies held by him or her.

14

--------------------------------------------------------------------------------

 

(o) Ability to Make Regulations. The Warrant Agent, or the Company with the
approval of the Warrant Agent, may from time to time make or vary such
regulations not contrary to the provisions of this Agreement, as it thinks fit:
(i) for the form of instrument appointing a proxy, the manner in which it must
be executed and verification of the authority of a person who executes it on
behalf of a Warrantholder;
(ii) governing the locations at which and the times by which voting certificates
or instruments appointing proxies must be deposited;
(iii) generally for the calling of meetings of Warrantholders and the conduct of
business thereat; and
(iv) for the deposit of instruments appointing proxies at some approved location
or locations other than the location at which the meeting is to be held and
enabling particulars of such instruments appointing proxies to be sent by mail,
facsimile or other means of prepaid, transmitted or recorded communication
before the meeting to the Company or to the Warrant Agent at the location where
the meeting is to be held and for voting pursuant to instruments appointing
proxies so deposited as though the instruments themselves were produced at the
meeting.
Any regulations so made shall be binding and effective and the votes given in
accordance therewith shall be valid and shall be counted.
(p) Recognition. Except as such regulations provide, the only persons who shall
be recognized at a meeting as the holders of any Series A Warrants, or as
entitled to vote or, subject to Subsection 7.6(q) hereof, to be present at the
meeting in respect thereof, shall be the registered holders of such Series A
Warrants or persons holding proxies on their behalf.
(q) The Company and Warrant Agent may be Represented. The Company and the
Warrant Agent by their respective employees, officers or directors, and the
counsel of the Company and the Warrant Agent, may attend any meeting of
Warrantholders, but shall have no vote as such.
(r) Powers Exercisable by Extraordinary Resolution. Subject to any required
stock exchange approval, in addition to all other powers conferred on them by
the other provisions of this Agreement or by law, the Warrantholders at a
meeting shall have the power, exercisable from time to time by Extraordinary
Resolution (as defined below):
(i) to approve or sanction any amendment, modification, abrogation, alteration,
compromise or arrangement of any right of the Warrantholders or, with the
reasonable consent of the Warrant Agent, of the Warrant Agent in its capacity as
Warrant Agent hereunder or on behalf of the Warrantholders against the Company,
whether such right arises under this Agreement or otherwise, which may be agreed
to by the Company, and to authorize the Warrant Agent to concur in and execute
any agreement supplemental hereto in connection therewith;
(ii) to amend, alter or repeal any Extraordinary Resolution (as defined below)
previously passed;
(iii) subject to arrangements as to financing and indemnity satisfactory to the
Warrant Agent, to direct or authorize the Warrant Agent to enforce any
obligation of the Company under this Agreement or to enforce any right of the
Warrantholders in any manner specified in the Extraordinary Resolution (as
defined below);
(iv) to direct or authorize the Warrant Agent to refrain from enforcing any
obligation or right referred to in clause (c) of this Section 7.6;
(v) to waive and direct the Warrant Agent to waive any default by the Company in
complying with any provision of this Agreement, either unconditionally or on any
condition specified in the Extraordinary Resolution (as defined below);

15

--------------------------------------------------------------------------------

 

(vi) to appoint a committee with power and authority to exercise, and to direct
the Warrant Agent to exercise, on behalf of the Warrantholders, such of the
powers of the Warrantholders as are exercisable by Extraordinary Resolution (as
defined below);
(vii) to restrain any Warrantholder from taking or instituting any suit, action
or proceeding against the Company for the enforcement of any obligation of the
Company under this Agreement or to enforce any right of the Warrantholders;
(viii) to direct any Warrantholder who, as such, has brought any suit, action or
proceeding, to stay or discontinue or otherwise deal therewith on payment of the
costs, charges and expenses reasonably and properly incurred by him, her or it
in connection therewith;
(ix) to approve any change in or omission from the provisions contained in the
Warrant Certificates and this Agreement or any ancillary or supplemental
instrument which may be agreed to by the Company, and to authorize the Warrant
Agent to concur in and execute any ancillary or supplemental agreement embodying
the change or omission;
(x) to approve any compromise or arrangement made by the Company with all or
substantially all of its creditors or any class or classes of creditors, whether
secured or otherwise, and with all or substantially all of the holders of any
shares or other securities of the Company; and
(xi) from time to time and at any time to remove the Warrant Agent and appoint a
successor Warrant Agent.
(s) Meaning of “Extraordinary Resolution” . The expression “Extraordinary
Resolution” when used in this Agreement means, subject to the provisions of this
Section 7.6 and of Subsections 7.6(aa) and 7.6(bb) hereof, a motion proposed at
a meeting of Warrantholders duly convened for that purpose and held in
accordance with the provisions of this Article VII at which there are present in
person or by proxy Warrantholders holding in the aggregate more than 25% of the
total number of Series A Warrants then outstanding and passed by the affirmative
votes of Warrantholders who hold in the aggregate not less than 66 2/3% of the
total number of Series A Warrants represented at the meeting and voted on the
motion.
(t) Quorum for “Extraordinary Resolution”. If, at a meeting called for the
purpose of passing an Extraordinary Resolution, the quorum required by
Subsection 7.6(s) hereof is not present within 30 minutes after the time
appointed for the meeting, the meeting shall stand adjourned to such day, being
not less than five (5) Business Days or more than ten (10) Business Days later,
and to such location and time, as is appointed by the chairman.
(u) Notice. Not less than three (3) Business Days’ notice must be given to the
Warrantholders of the time, date and location of such adjourned meeting.
(v) Form of Notice. The notice must state that at the adjourned meeting two
Warrantholders present in person or by proxy shall form a quorum but it shall
not be necessary to set forth the purposes for which the meeting was originally
called or any other particulars.
(w) Quorum at Adjourned Meeting. At the adjourned meeting, two Warrantholders
present in person or by proxy shall form a quorum and may transact any business
for which the meeting was originally convened, and a motion proposed at such
adjourned meeting and passed by the requisite vote as provided in Subsection
7.6(s) hereof shall be an Extraordinary Resolution within the meaning of this
Agreement.
(x) Poll. Votes on an Extraordinary Resolution must always be given on a poll
and no demand for a poll on an Extraordinary Resolution shall be necessary.
(y) Powers Cumulative. Any one or more of the powers, and any combination of the
powers, in this Agreement stated to be exercisable by the Warrantholders by
Extraordinary Resolution or otherwise, may be exercised from time to time, and
the exercise of any one or more of such powers or any combination of such powers
from time to

16

--------------------------------------------------------------------------------

 

time shall not prevent the Warrantholders from exercising such power or powers
or combination of powers thereafter from time to time.
(z) Minutes. Minutes of all resolutions passed and proceedings taken at every
meeting of the Warrantholders shall be made and duly entered in books from time
to time provided for such purpose by the Company, and any such minutes, if
signed by the chairman of the meeting at which such resolutions were passed or
such proceedings were taken, shall be prima facie evidence of the matters
therein stated, and, until the contrary is proved, every such meeting in respect
of the proceedings of which minutes have been so made, entered and signed shall
be deemed to have been duly convened and held, and all resolutions passed and
proceedings taken thereat to have been duly passed and taken.
(aa) Instruments in Writing. Any action that may be taken and any power that may
be exercised by Warrantholders at a meeting held as provided in this Article VII
may also be taken and exercised by Warrantholders who hold in the aggregate not
less than 50% of the total number of Series A Warrants at the time outstanding
or in the case of an Extraordinary Resolution, Warrantholders who hold in the
aggregate not less than 66 2/3% of the total number of Series A Warrants at the
time outstanding, by their signing, each in person or by attorney duly appointed
in writing, an instrument in writing in one or more counterparts, and the
expression “Extraordinary Resolution” when used in this Agreement includes a
resolution embodied in an instrument so signed.
(bb) Binding Effect of Resolutions. Every resolution and every Extraordinary
Resolution passed in accordance with the provisions of this Article VII at a
meeting of Warrantholders shall be binding on all Warrantholders, whether
present at or absent from the meeting and whether voting for or against the
resolution or abstaining, and every instrument in writing signed by
Warrantholders in accordance with Subsection 7.6(aa) hereof shall be binding on
all Warrantholders, whether signatories thereto or not, and every Warrantholder
and the Warrant Agent (subject to the provisions for its indemnity herein
contained) shall be bound to give effect accordingly to every such resolution
and instrument in writing.
(cc) Holdings by the Company and Subsidiaries Disregarded. In determining
whether Warrantholders holding the required total number of Series A Warrants
are present in person or by proxy for the purpose of constituting a quorum, or
have voted or consented to a resolution, Extraordinary Resolution, consent,
waiver, Warrantholders’ Request or other action under this Agreement, a Warrant
held by the Company or by a subsidiary of the Company shall be deemed to be not
outstanding. The Company shall provide the Warrant Agent with a Certificate of
the Company providing details of any Series A Warrants held by the Company or by
a subsidiary of the Company upon the written request of the Warrant Agent.
ARTICLE VIII.
CONCERNING THE WARRANT AGENT AND OTHER MATTERS
Section 8.1 Payment of Taxes. The Company will from time to time promptly pay
all taxes and charges that may be imposed upon the Company or the Warrant Agent
in respect of the issuance or delivery of the Warrant Shares upon the exercise
of Series A Warrants, but any taxes or charges in connection with the issuance
of Series A Warrants or Warrant Shares in any name other than that of the Holder
of the Series A Warrants shall be paid by such Holder; and in any such case, the
Company shall not be required to issue or deliver any Series A Warrants or
Warrant Shares until such taxes or charges shall have been paid or it is
established to the Company’s satisfaction that no tax or charge is due.
Section 8.2 Resignation, Consolidation or Merger of Warrant Agent.
(a) Appointment of Successor Warrant Agent. The Warrant Agent, or any successor
to it hereafter appointed, may resign its duties and be discharged from all
further duties and liabilities hereunder after giving sixty (60) days’ notice in
writing to the Company. If the office of the Warrant Agent becomes vacant by
resignation or incapacity to act or otherwise, the Company shall appoint in
writing a successor Warrant Agent in place of the Warrant Agent.

17

--------------------------------------------------------------------------------

 

If the Company shall fail to make such appointment within a period of sixty (60)
days after it has been notified in writing of such resignation or incapacity by
the Warrant Agent or by the Registered Holder of a Series A Warrant (who shall,
with such notice, submit his Series A Warrant for inspection by the Company),
then the Warrant Agent shall appoint a successor Warrant Agent or shall petition
a court to approve a successor Warrant Agent at the Company’s cost. After
appointment, any successor Warrant Agent shall be vested with all the authority,
powers, rights, immunities, duties and obligations of its predecessor Warrant
Agent with like effect as if originally named as Warrant Agent hereunder,
without any further act or deed; but if for any reason it becomes necessary or
appropriate, the predecessor Warrant Agent shall execute and deliver, at the
expense of the Company, an instrument transferring to such successor Warrant
Agent all the authority, powers, rights, immunities, duties and obligations of
such predecessor Warrant Agent hereunder; and upon request of any successor
Warrant Agent, the Company shall make, execute, acknowledge and deliver any and
all instruments in writing for more fully and effectually vesting in and
confirming to such successor Warrant Agent all such authority, powers, rights,
immunities, duties and obligations.
(b) Notice of Successor Warrant Agent. In the event a successor Warrant Agent
shall be appointed, the Company shall (i) give notice thereof to the predecessor
Warrant Agent and the transfer agent for the Common Shares not later than the
effective date of any such appointment, and (ii) cause written notice thereof to
be delivered to each Registered Holder at such holder’s address appearing on the
Warrant Register. Failure to give any notice provided for in this Section 8.2(b)
or any defect therein shall not affect the legality or validity of the removal
of the Warrant Agent or the appointment of a successor Warrant Agent, as the
case may be.
(c) Merger, Consolidation or Name Change of Warrant Agent.
(i) Any corporation into which the Warrant Agent may be merged or with which it
may be converted, consolidated or any corporation resulting from any merger,
conversion or consolidation to which the Warrant Agent shall be a party shall be
the successor Warrant Agent under this Agreement, without any further act or
deed, if such person would be eligible for appointment as a successor Warrant
Agent under the provisions of Section 8.2(a). If any of the Warrant Certificates
have been countersigned but not delivered at the time such successor to the
Warrant Agent succeeds under this Agreement, any such successor to the Warrant
Agent may adopt the countersignature of the original Warrant Agent; and if at
that time any of the Warrant Certificates shall not have been countersigned, any
successor to the Warrant Agent may countersign such Warrant Certificates either
in the name of the predecessor Warrant Agent or in the name of the successor
Warrant Agent; and in all such cases such Warrant Certificates shall have the
full force provided in the Warrant Certificates and in this Agreement.
(ii) If at any time the name of the Warrant Agent is changed and at such time
any of the Warrant Certificates have been countersigned but not delivered, the
Warrant Agent whose name has changed may adopt the countersignature under its
prior name; and if at that time any of the Warrant Certificates have not been
countersigned, the Warrant Agent may countersign such Warrant Certificates
either in its prior name or in its changed name; and in all such cases such
Warrant Certificates shall have the full force provided in the Warrant
Certificates and in this Agreement.


Section 8.3 Fees and Expenses of Warrant Agent.
(a) Remuneration. The Company agrees to pay the Warrant Agent reasonable
remuneration for its services as Warrant Agent hereunder and will reimburse the
Warrant Agent upon demand for all expenditures that the Warrant Agent may
reasonably incur in the execution of its duties hereunder. Any amount owing
under this Section 8.3 and unpaid thirty (30) days after request for such
payment will bear interest from the expiration of such thirty (30) days at a
rate per annum equal to the then current rate charged by the Warrant Agent.
(b) Further Assurances. The Company agrees to perform, execute, acknowledge and
deliver or cause to be performed, executed, acknowledged and delivered all such
further and other acts, instruments, and assurances as

18

--------------------------------------------------------------------------------

 

may reasonably be required by the Warrant Agent for the carrying out or
performing of the provisions of this Agreement.
Section 8.4 Liability of Warrant Agent.
(a) Reliance on Company Statement. Whenever in the performance of its duties
under this Agreement, the Warrant Agent shall deem it necessary or desirable
that any fact or matter be proved or established by the Company prior to taking
or suffering any action hereunder, such fact or matter (unless other evidence in
respect thereof be herein specifically prescribed) may be deemed to be
conclusively proved and established by a statement signed by the Chief Executive
Officer or Executive Vice President and delivered to the Warrant Agent. The
Warrant Agent may rely upon such statement for any action taken or suffered in
good faith by it pursuant to the provisions of this Agreement.
(b) Indemnity. The Company covenants and agrees to indemnify and to hold the
Warrant Agent and its officers, directors, employees, agents, successors and
assigns harmless against any costs, expenses (including reasonable fees of its
legal counsel), losses or damages, which may be paid, incurred or suffered by or
to which it may become subject, arising from or out of, directly or indirectly,
any claims or liability resulting from its actions as Warrant Agent pursuant
hereto; provided, that such covenant and agreement does not extend to, and the
Warrant Agent shall not be indemnified with respect to, such costs, expenses,
losses and damages incurred or suffered by the Warrant Agent and its officers,
directors, employees, agents, successors and assigns as a result of, or arising
out of, its gross negligence, bad faith, or willful misconduct. Notwithstanding
the foregoing, the Company shall not be responsible for any settlement made
without its prior written consent. No provision in this Agreement shall be
construed to relieve the Warrant Agent from liability for its own gross
negligence, willful misconduct or bad faith.
(c) Exclusions. The Warrant Agent shall have no responsibility with respect to
the validity of this Agreement or with respect to the validity or execution of
any Series A Warrant (except its countersignature thereof); nor shall it be
responsible for any breach by the Company of any covenant or condition contained
in this Agreement or in any Series A Warrant; nor shall it be responsible to
make any adjustments required under the provisions of Article V hereof or
responsible for the manner, method or amount of any such adjustment or the
ascertaining of the existence of facts that would require any such adjustment;
nor shall it by any act hereunder be deemed to make any representation or
warranty as to the authorization or reservation of any Warrant Shares to be
issued pursuant to this Agreement or any Series A Warrant or as to whether any
Warrant Shares will, when issued, be valid and fully paid and non-assessable.
(d) Experts. The Warrant Agent may employ such counsel, accountants, engineers,
appraisers, other experts, agents, agencies and advisors as it may reasonably
require for the purpose of discharging its duties under this Agreement, and the
Warrant Agent may act and shall be protected in acting in good faith on the
opinion or advice or on information obtained from any such parties and shall not
be responsible for any misconduct on the part of any of them. The reasonable
costs of such services shall be added to and be part of the Warrant Agent’s fee
hereunder.
(e) Funding. No provision of this Agreement shall require the Warrant Agent to
expend or risk its own funds or otherwise incur financial liability in the
performance of its duties or the exercise of any of its rights or powers unless
indemnified as provided for herein, other than as a result of its own gross
negligence or bad faith.
Section 8.5 Acceptance of Agency. The Warrant Agent hereby accepts the agency
established by this Agreement and agrees to perform the same upon the terms and
conditions herein set forth and, among other things, shall account promptly to
the Company with respect to Series A Warrants exercised and concurrently account
for and pay to the Company all moneys received by the Warrant Agent for the
purchase of Warrant Shares through the exercise of Series A Warrants.
Section 8.6 Limitation on Liability. Notwithstanding anything contained herein
to the contrary, except in the case of fraud, willful misconduct or gross
negligence, the Warrant Agent’s aggregate liability during any term of this
Agreement with respect to, arising from, or arising in connection with this
Agreement, or from all services

19

--------------------------------------------------------------------------------

 

provided or omitted to be provided under this Agreement, whether in contract, or
in tort, or otherwise, is limited to, and shall not exceed, the amounts paid
hereunder by the Company to Warrant Agent as fees and charges, but not including
reimbursable expenses.


ARTICLE IX.
MISCELLANEOUS PROVISIONS
Section 9.1 Binding Effects; Benefits. This Agreement shall inure to the benefit
of and shall be binding upon the Company, the Warrant Agent and the Holders and
their respective heirs, legal representatives, successors and assigns. Nothing
in this Agreement, expressed or implied, is intended to or shall confer on any
person other than the Company, the Warrant Agent and the Holders, or their
respective heirs, legal representatives, successors or assigns, any rights,
remedies, obligations or liabilities under or by reason of this Agreement.
Section 9.2 Notices. Any notice or other communication required or which may be
given hereunder shall be in writing and shall be sent by certified or registered
mail, by overnight courier service (return receipt requested, postage prepaid),
by personal delivery or by facsimile transmission. Such notice or communication
shall be deemed given when sent, in each case as follows:
if to the Warrant Agent, to:


Computershare Trust Company of Canada
100 University Avenue
11th Floor, South Tower
Toronto, ON M5J 2Y1
Attention: General Manager, Corporate Trust Department


if to the Company, to:


Kingsway Financial Services Inc.
150 Pierce Road, 6th Floor
Itasca, IL 60143
if to Registered Holders, at their addresses as they appear in the Warrant
Register.
Section 9.3 Persons Having Rights under this Agreement. Nothing in this
Agreement expressed and nothing that may be implied from any of the provisions
hereof is intended, or shall be construed, to confer upon, or give to, any
person or corporation other than the parties hereto and the Holders, any right,
remedy, or claim under or by reason of this Agreement or of any covenant,
condition, stipulation, promise, or agreement hereof. All covenants, conditions,
stipulations, promises, and agreements contained in this Agreement shall be for
the sole and exclusive benefit of the parties hereto, their successors and
assigns and the Holders.
Section 9.4 Examination of this Agreement. A copy of this Agreement shall be
available at all reasonable times at the office of the Warrant Agent at 100
University Avenue, 11th Floor, South Tower, Toronto, Ontario, M5J 2Y1, for
examination by the Holder of any Series A Warrant. Prior to such examination,
the Warrant Agent may require any such holder to submit his Series A Warrant for
inspection by it.
Section 9.5 Counterparts. This Agreement may be executed in any number of
original or facsimile counterparts and each of such counterparts shall for all
purposes be deemed to be an original, and all such counterparts shall together
constitute but one and the same instrument. A signature to this Agreement
transmitted electronically shall have the same authority, effect, and
enforceability as an original signature.

20

--------------------------------------------------------------------------------

 

Section 9.6 Effect of Headings. The section headings herein are for convenience
only and are not part of this Agreement and shall not affect the interpretation
hereof.
Section 9.7 Amendments.
(a) Subject to Section 9.7(b) below, this agreement may not be amended except in
writing signed by both parties hereto. Any amendments to the terms of this
Agreement shall be subject to the prior consent of the Toronto Stock Exchange.
(b) The Company and the Warrant Agent may from time to time supplement or amend
this Agreement or the Series A Warrants (a) without the approval of any Holders
in order to cure any ambiguity, manifest error or other mistake in this
Agreement or the Series A Warrants that shall not adversely affect, alter or
change the interests of the Holders, or (b) with the prior approval of Holders
by Extraordinary Resolution in accordance with Article VII. Notwithstanding
anything to the contrary herein, upon the delivery of a certificate from an
Appropriate Officer which states that the proposed supplement or amendment is in
compliance with the terms of this Section 9.7 and, provided such supplement or
amendment does not change the Warrant Agent’s rights, duties, liabilities or
obligations hereunder, the Warrant Agent shall execute such supplement or
amendment. Any amendment, modification or waiver effected pursuant to and in
accordance with the provisions of this Section 9.7 will be binding upon all
Holders and upon each future Holder, the Company and the Warrant Agent. In the
event of any amendment, modification or waiver, the Company will give prompt
notice thereof to all Registered Holders and, if appropriate, notation thereof
will be made on all Warrant Certificates thereafter surrendered for registration
of transfer or exchange.
(c) As a condition precedent to the Warrant Agent’s execution of any amendment,
the Company shall deliver to the Warrant Agent a certificate from a duly
authorized officer of the Company that states that the proposed amendment is in
compliance with the terms of this Section 9.7.
Section 9.8 No Inconsistent Agreements; No Impairment. The Company will not, on
or after the date hereof, enter into any agreement with respect to its
securities which conflicts with the rights granted to the Holders in the Series
A Warrants or the provisions hereof. The Company represents and warrants to the
Holders that the rights granted hereunder do not in any way conflict with the
rights granted to holders of the Company’s securities under any other
agreements. The Company will not, by amendment of its organizational documents
or through any reorganization, transfer of assets, consolidation, amalgamation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company, but will at all times in good
faith assist in the carrying out of all the provisions of the Series A Warrants
and in the taking of all such action as may be necessary in order to preserve
the exercise rights of the Holders against impairment.
Section 9.9 Integration/Entire Agreement. This Agreement, together with the
Series A Warrants, is intended by the parties as a final expression of their
agreement and intended to be a complete and exclusive statement of the agreement
and understanding of the Company, the Warrant Agent and the Holders in respect
of the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein,
with respect to the Series A Warrants. This Agreement and the Series A Warrants
supersede all prior agreements and understandings between the parties with
respect to such subject matter.
Section 9.10 Governing Law, Etc. This Agreement and each Series A Warrant issued
hereunder shall be deemed to be a contract made under the laws of the Province
of Ontario. Each party hereto consents and submits to the jurisdiction of the
courts of the Province of Ontario in connection with any action or proceeding
brought against it that arises out of or in connection with, that is based upon,
or that relates to this Agreement or the transactions contemplated hereby. In
connection with any such action or proceeding in any such court, each party
hereto hereby waives personal service of any summons, complaint or other process
and hereby agrees that service thereof may be made in accordance with the
procedures for giving notice set forth in Section 9.2 hereof. Each party

21

--------------------------------------------------------------------------------

 

hereto hereby waives any objection to jurisdiction or venue in any such court in
any such action or proceeding and agrees not to assert any defense based on
forum non conveniens or lack of jurisdiction or venue in any such court in any
such action or proceeding.
Section 9.11 Termination. This Agreement shall terminate on the Expiration Date.
Notwithstanding the foregoing, this Agreement will terminate on any earlier date
when all Series A Warrants have been exercised. The provisions of Section 8.4
and this Article IX shall survive such termination and the resignation or
removal of the Warrant Agent.
Section 9.12 Severability. In the event that any one or more of the provisions
contained herein or in the Series A Warrants, or the application thereof in any
circumstances, is held invalid, illegal or unenforceable, the validity, legality
and enforceability of any such provisions in every other respect and of the
remaining provisions contained herein and therein shall not be affected or
impaired thereby.
Section 9.13 Attorneys’ Fees. In any action or proceeding brought to enforce any
provisions of this Agreement or any Series A Warrant, or where any provision
hereof or thereof is validly asserted as a defense, the successful party shall
be entitled to recover reasonable attorneys’ fees and disbursements in addition
to its costs and expenses and any other available remedy.
Section 9.14 Force Majeure. Notwithstanding anything to the contrary contained
herein, neither party hereto will be liable for any delays or failures in
performance resulting from acts beyond its reasonable control including, without
limitation, acts of God, terrorist acts, shortage of supply, breakdowns or
malfunctions, interruptions or malfunction of computer facilities, or loss of
data due to power failures or mechanical difficulties with information storage
or retrieval systems, labor difficulties, war, or civil unrest.
Section 9.15 Confidentiality. The Warrant Agent and the Company agree that all
books, records, information and data pertaining to the business of the other
party, including inter alia, personal, non-public Holder information, which are
exchanged or received pursuant to the negotiation or the carrying out of this
Agreement, including the fees for services provided hereunder shall remain
confidential, and shall not be voluntarily disclosed to any other person, except
as may be required by law, rule or regulation.
Section 9.16 Further Assurances. Each party hereto shall perform, acknowledge
and deliver or cause to be performed, acknowledged and delivered all such
further and other acts, documents, instruments and assurances as may be
reasonably required by the other party for the carrying out or performing by
such party of the provisions of this Agreement.
Section 9.17 Consequential Damages.  Neither party to this Agreement shall be
liable to the other party for any consequential, indirect, special or incidental
damages under any provisions of this Agreement or for any consequential,
indirect, penal, special or incidental damages arising out of any act or failure
to act hereunder even if that party has been advised of or has foreseen the
possibility of such damages.
[Signature Page Follows]





22

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed all as of the day and year first above written.


 
 
KINGSWAY FINANCIAL SERVICES INC., as Company
 
 
Per:
/s/ Larry G. Swets, Jr.
 
 
 
Name: Larry G. Swets, Jr.
 
 
 
Title: President & Chief Executive Officer



 
Per:
/s/ William A. Hickey, Jr.
 
 
Name: William A. Hickey, Jr.
 
 
Title: Executive Vice President & Chief Financial Officer



 
 
COMPUTERSHARE TRUST COMPANY OF CANADA, as Warrant Agent
 
 
Per:
/s/ Computershare Trust Company of Canada
 
 
 
Name:
 
 
 
Title:








23

--------------------------------------------------------------------------------

 

SCHEDULE “A”
Form of Warrant Certificate
SERIES A WARRANT


to acquire Common Shares of


KINGSWAY FINANCIAL SERVICES INC.


CUSIP: 496904129
ISIN: CA4969041298


Warrant                        Certificate for _________________________ Series
A
Certificate No. 2013 – Al
Warrants, each entitling the holder to acquire one Common Share (subject to
adjustment as provided for in the Series A Warrant Agreement (as defined below))





THIS IS TO CERTIFY THAT, for value
received,______________________________________ (the “Warrantholder”) is the
registered holder of the number of Series A common share purchase warrants (the
“Series A Warrants”) of Kingsway Financial Services Inc. (the “Corporation”)
specified above, and is entitled, on exercise of these Series A Warrants upon
and subject to the terms and conditions set forth herein and in the Series A
Warrant Agreement, to purchase at any time starting on the first day of the
thirty-seventh month after the date of the issuance of the Series A Warrants
until any time before 5:00 p.m. (Eastern time) (the “Expiry Time”) on l, 2020
(the “Expiry Date”), one common share in the capital of the Corporation (a
“Common Share”) for each Series A Warrant, subject to adjustment in accordance
with the terms of the Series A Warrant Agreement.
The right to purchase Common Shares may only be exercised by the Warrantholder
within the time set forth above by:
(a)
duly completing and executing the exercise form (the “Exercise Form”) attached
hereto; and

(a)
surrendering this warrant certificate (the “Warrant Certificate”), with the
Exercise Form to Computershare Trust Company of Canada (the “Warrant Agent”) at
the principal office of the Warrant Agent, in the city of Toronto, Province of
Ontario, or to Computershare Inc. (the “Co-Agent”) at its office in Providence,
Rhode Island, together with a certified cheque drawn against a U.S. or Canadian
bank, U.S. or Canadian bank draft or U.S. or Canadian postal money order in the
lawful money of the United States payable to the order of the Company in an
amount equal to the aggregate Exercise Price (as defined below) for the Common
Shares so subscribed for.

The surrender of this Warrant Certificate, the duly completed Exercise Form and
payment as provided above will be deemed to have been effected only on personal
delivery thereof to the Warrant Agent at its principal office in the city of
Toronto, Province of Ontario or to the Co-Agent at its office in Providence,
Rhode Island.
Subject to adjustment thereof in the events and in the manner set forth in the
Series A Warrant Agreement, the exercise price payable for each Common Share
upon the exercise of each Series A Warrant is US$ l per Common Share (the
“Exercise Price”).

 

--------------------------------------------------------------------------------

 

The Corporation may redeem the Series A Warrants at a price of US$0.25 per
warrant if, and only if, the closing price of the Common Shares equals or
exceeds US$6.00 per Common Share for twenty consecutive trading days on the NYSE
or such other market or exchange as the Common Shares trade on or are quoted at
such time; but in any event no earlier than the first anniversary of the date of
issuance of the Series A Warrants.
Certificates for the Common Shares subscribed for will be mailed to the persons
specified in the Exercise Form at their respective addresses specified therein
or, if so specified in the Exercise Form, delivered to such persons at the
office of the Warrant Agent where this Warrant Certificate is surrendered. If
fewer Common Shares are purchased than the number that can be purchased pursuant
to this Warrant Certificate, the holder hereof will be entitled to receive
without charge a new Warrant Certificate in respect of the balance of the Series
A Warrants not so exercised. No fractional Common Shares will be issued upon
exercise of any Warrant.
This Warrant Certificate evidences Series A Warrants issued or issuable under
the provisions of a warrant agreement (which agreement together with all other
instruments supplemental or ancillary thereto is herein referred to as the
“Series A Warrant Agreement”) dated as of l, 2013 between the Corporation and
Computershare Trust Company of Canada, as Warrant Agent, to which Series A
Warrant Agreement reference is hereby made for particulars of the rights of the
holders of Series A Warrants, the Corporation and the Warrant Agent in respect
thereof and the terms and conditions on which the Series A Warrants are issued
and held, all to the same effect as if the provisions of the Series A Warrant
Agreement were herein set forth, to all of which the Warrantholder, by
acceptance hereof, assents. The Corporation will furnish to the Warrantholder,
on request and without charge, a copy of the Series A Warrant Agreement.
On presentation at the principal office of the Warrant Agent as set out above,
subject to the provisions of the Series A Warrant Agreement and on compliance
with the reasonable requirements of the Warrant Agent, one or more Warrant
Certificates may be exchanged for one or more Warrant Certificates entitling the
holder thereof to purchase in the aggregate an equal number of Common Shares as
are purchasable under the Warrant Certificates so exchanged.
The Series A Warrant Agreement contains provisions for the adjustment of the
Exercise Price and the
number of Common Shares issuable upon the exercise of Series A Warrants, in the
events and in the
manner set forth therein.
The Series A Warrant Agreement also contains provisions making binding on all
holders of Series A Warrants outstanding thereunder resolutions passed at
meetings of holders of Series A Warrants held in accordance with the provisions
of the Series A Warrant Agreement and instruments in writing signed by holders
of Series A Warrants representing a specific majority of the then outstanding
Series A Warrants.
Nothing contained in this Warrant Certificate, the Series A Warrant Agreement or
elsewhere shall be construed as conferring upon the holder hereof any right or
interest whatsoever as a holder of Common Shares or any other right or interest
except as herein and in the Series A Warrant Agreement expressly provided. In
the event of any discrepancy between anything contained in this Warrant
Certificate and the terms and conditions of the Series A Warrant Agreement, the
terms and conditions of the Series A Warrant Agreement shall govern.
Series A Warrants may only be transferred in compliance with the conditions of
the Series A Warrant Agreement on the register to be kept by the Warrant Agent
in the City of Toronto, Province of Ontario, or such other registrar as the
Corporation, with the approval of the Warrant Agent, may appoint at such place
or places, if any, as may be designated, upon surrender of this Warrant
Certificate to the Warrant Agent or other registrar accompanied by a written
instrument of transfer in form and execution satisfactory to the

 

--------------------------------------------------------------------------------

 

Warrant Agent or other registrar and upon compliance with the conditions
prescribed in the Series A Warrant Agreement and with such reasonable
requirements as the Warrant Agent or other registrar may prescribe and upon the
transfer being duly noted thereon by the Warrant Agent or other registrar. Time
is of the essence hereof.
This Warrant Certificate will not be valid for any purpose until it has been
countersigned by or on behalf of the Warrant Agent from time to time under the
Series A Warrant Agreement.
The parties hereto have declared that they have required that this Series A
Warrant Agreement and all other documents related hereto be in the English
language only. Les parties aux présentes déclarent qu’elles ont exigé que la
présente convention, de même que tous les documents s’y rapportant, soient
rédigés en anglais seulement.
[Remainder of Page Intentionally Left Blank]



 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the Corporation has caused this Warrant Certificate to be
duly executed as of ________________, 2013.




 
 
KINGSWAY FINANCIAL SERVICES INC.
 
 
Per:


 
 
 
Name: Larry G. Swets, Jr.
 
 
 
Title: President & Chief Executive Officer



 
Per:


 
 
Name: William A. Hickey, Jr.
 
 
Title: Executive Vice President & Chief Financial Officer





Countersigned and Registered by:


COMPUTERSHARE TRUST COMPANY OF CANADA
 
 
Per:
 
 
 
 
Name:
 
 
 
Title:
 
 












































 

--------------------------------------------------------------------------------

 

FORM OF TRANSFER




TO: Computershare Trust Company of Canada


OR TO: Computershare Inc.


FOR VALUE RECEIVED the undersigned hereby sells, assigns and transfers to



--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

(print name and address)


______________ (number) Series A Warrants represented by this Warrant
Certificate and hereby irrevocably constitutes and appoints ____________________
as its attorney with full power of substitution to transfer the said securities
on the appropriate register of the Warrant Agent.
In the case of a Warrant Certificate that contains a U.S. restrictive legend,
the undersigned hereby represents, warrants and certifies that (one (only) of
the following must be checked):
□    (A) the transfer is being made only to the Corporation;
□
(B) the transfer is being made outside the United States in accordance with Rule
904 of Regulation S under the U.S. Securities Act, and in compliance with any
applicable local securities laws and regulations and the holder has provided
herewith the Declaration for Removal of Legend attached as Schedule “C” to the
Series A Warrant Agreement;

□
(C) the transfer is being made within the United States or to, or for the
account or benefit of, a U.S. Person or a person in the United States, in
accordance with Rule 144A under the U.S. Securities Act; or

□
(D) the transfer is being made within the United States or to, or for the
account or benefit of, a U.S. Person or a person in the United States, in
accordance with another transaction that does not require registration under the
U.S. Securities Act or any applicable state securities laws and the undersigned
has furnished to the Corporation and the Warrant Agent an opinion of counsel of
recognized standing or such other documentation in form and substance reasonably
satisfactory to the Corporation and the Warrant Agent to such effect.

In the case of a Warrant Certificate that does not contain a U.S. restrictive
legend, if the proposed transfer is to, or for the account or benefit of, a U.S.
Person or a person in the United States, the undersigned hereby represents,
warrants and certifies that the transfer of the Series A Warrants is being
completed pursuant to an exemption from the registration requirements of the
U.S. Securities Act and any applicable state securities laws, in which case the
undersigned has furnished to the Corporation and the Warrant Agent an opinion of
counsel of recognized standing or such other documentation in form and substance
reasonably satisfactory to the Corporation and the Warrant Agent to such effect.
The undersigned further acknowledges and agrees that the Warrant Certificate to
be issued to the transferee will contain a U.S. restrictive legend in the manner
required by the Series A Warrant Agreement.
□
If the Warrant Certificate does not contain a U.S. restrictive legend and the
transfer is to, or for the account or benefit of, a U.S. Person or a person in
the United States, check this box.





DATED this _______day of_______________________ , 20____.

 

--------------------------------------------------------------------------------

 



SPACE FOR GUARANTEES OF     )
SIGNATURES (BELOW)         )
)_________________________
) Signature of Transferor
)
)
_________________________    )_________________________
Guarantor’s Signature/Stamp     ) Name of Transferor




CERTAIN REQUIREMENTS RELATING TO TRANSFERS – READ CAREFULLY


The signature(s) of the transferor(s) must correspond with the name(s) as
written upon the face of the Warrant Certificate(s), in every particular,
without alteration or enlargement, or any change whatsoever. The signature(s) on
this form must be guaranteed in accordance with the Warrant Agent’s then current
guidelines and requirements at the time of transfer. Notarized or witnessed
signatures are not acceptable as guaranteed signatures. As at the time of
transfer, you may choose one of the following methods (although subject to
change in accordance with industry practice and standards):
•
Canada and the USA: A Medallion Signature Guarantee obtained from a member of an
acceptable Medallion Signature Guarantee Program (STAMP, SEMP, NYSE MSP). Many
commercial banks, savings banks, credit unions, and all broker dealers
participate in a Medallion Signature Guarantee Program. The Guarantor must affix
a stamp bearing the actual words “Medallion Guaranteed”, with the correct prefix
covering the face value of the certificate.

•
Canada: A Signature Guarantee obtained from the Guarantor must affix a stamp
bearing the actual words “Signature Guaranteed”. Signature Guarantees are not
accepted from Treasury Branches, Credit Unions or Caisse Populaires unless they
are members of a Medallion Signature Guarantee Program. For corporate holders,
corporate signing resolutions, including certificate of incumbency, are also
required to accompany the transfer, unless there is a “Signature & Authority to
Sign Guarantee” Stamp affixed to the transfer (as opposed to a “Signature
Guarantee” Stamp) obtained from an authorized officer of a major Canadian
Schedule 1 chartered bank.

•
Outside North America: For holders located outside North America, present the
certificates(s) and/or document(s) that require a guarantee to a local financial
institution that has a corresponding Canadian or American affiliate which is a
member of an acceptable Medallion Signature Guarantee Program. The corresponding
affiliate will arrange for the signature to be over-guaranteed.






 

--------------------------------------------------------------------------------

 

SCHEDULE “B”
EXERCISE FORM


TO:         Kingsway Financial Services Inc.
AND TO:     Computershare Trust Company of Canada
100 University Ave.
Toronto, ON M5J 2Y1
Attention: General Manager, Corporate Trust Department
AND TO:    Computershare Inc.
C/O: Voluntary Corporation Actions
P.O. Box 43011
Providence, RI 02940-3011


The undersigned holder of the Series A Warrants evidenced by this Warrant
Certificate hereby exercises the right to acquire ______________________ (A)
Common Shares of Kingsway Financial Services Inc.
Aggregate Exercise Price Payable:
_______________________________________________________
((A) multiplied by US$ l, subject to adjustment)
The undersigned hereby exercises the right of such holder to be issued, and
hereby subscribes for, Common Shares that are issuable pursuant to the exercise
of such Series A Warrants on the terms specified in such Warrant Certificate and
in the Series A Warrant Agreement.
The undersigned hereby acknowledges that the undersigned is aware that the
Common Shares received on exercise may be subject to restrictions on resale
under applicable securities legislation.
Any capitalized term in this Warrant Certificate that is not otherwise defined
herein, shall have the meaning ascribed thereto in the Series A Warrant
Agreement.
The undersigned represents, warrants and certifies as follows (one (only) of the
following must be checked):
□
(A) the undersigned holder at the time of exercise of the Series A Warrants (i)
is not in the United States, (ii) is not a U.S. Person, (iii) is not exercising
the Series A Warrants for the account or benefit of a U.S. Person or a person in
the United States, (iv) did not execute or deliver this exercise form in the
United States, and (v) delivery of the underlying Common Shares will not be to
an address in the United States; OR

□
(B) the undersigned holder (a) is the original U.S. purchaser who purchased the
Series A Warrants pursuant to the Corporation’s Unit Offering, (b) is exercising
the Series A Warrants for its own account or for the account of a disclosed
principal that was named in the agreement pursuant to which it purchased such
Units, (c) is, and such disclosed principal, if any, is either (i) an
“accredited investor” as defined in Rule 501(a) of Regulation D under the U.S.
Securities Act of 1933, as amended (the “U.S. Securities Act”) or (ii) a
“qualified institutional buyer” within the meaning of Rule 144A under the U.S.
Securities Act, at the time of exercise of these Series A Warrants, and (d) the
undersigned holder has delivered to the Corporation and the Warrant Agent a
completed and executed


 

--------------------------------------------------------------------------------

 

U.S. Purchaser Certification in substantially the form attached to the Series A
Warrant Agreement as Schedule “D”; OR
□
(C) the undersigned holder is not an original U.S. purchaser who purchased the
Series A Warrants pursuant to the Company’s Unit Offering, is either (i) a
holder in the United States, (ii) a U.S. Person, (iii) a person exercising for
the account or benefit of a U.S. Person or a person in the United States, (iv)
executing or delivering this exercise form in the United States or (v)
requesting delivery of the underlying Common Shares in the United States, and
the undersigned holder has delivered to the Corporation and the Warrant Agent
(a) a completed and executed U.S. Purchaser Certification in substantially the
form attached to the Series A Warrant Agreement as Schedule “D”, or (b) an
opinion of counsel of recognised standing in form and substance reasonably
satisfactory to the Corporation and the Warrant Agent that the exercise is
exempt from the registration requirements of applicable securities laws of any
state of the United States and the U.S. Securities Act.

It is understood that the Corporation and Computershare Trust Company of Canada
may require evidence to verify the foregoing representations.
Notes: (1)     Certificates will not be registered or delivered to an address in
the United States unless
either Box B or C above is checked.
(2)
If Box C above is checked, holders are encouraged to consult with the
Corporation and the Warrant Agent in advance to determine that U.S. Purchaser
Certification or the legal opinion tendered in connection with the exercise will
be satisfactory in form and substance to the Corporation and the Warrant Agent.

“United States” and “U.S. Person” are as defined in Rule 902 of Regulation S
under the U.S. Securities Act.
The undersigned hereby irrevocably directs that the said Common Shares be
issued, registered and delivered as follows:
Name(s) in Full and        Address(es) (including Postal/ZIP    Number of Common
Shares
Social Insurance        Code)        
                    
__________________    ________________________    _____________________


__________________    ________________________    _____________________


__________________    ________________________    _____________________


__________________    ________________________    _____________________




Please print full name in which certificates representing the Common Shares are
to be issued. If any Common Shares are to be issued to a person or persons other
than the registered holder, the registered holder must pay to the Warrant Agent
all eligible transfer taxes or other government charges, if any, and the Form of
Transfer must be duly executed.
Once completed and executed, this Exercise Form must be mailed or delivered to
Computershare Trust Company of Canada, 100 University Ave., Toronto, ON, M5J
2Y1, Attention: General Manager,

 

--------------------------------------------------------------------------------

 

Corporate Trust Department or to Computershare Inc., C/O: Voluntary Corporation
Actions, P.O. Box 43011, Providence, RI 02940-3011.





 

--------------------------------------------------------------------------------

 

DATED this _______ day of ________________ , 20___ .




)
)
_____________________________    )    _______________________________________
(Witness )                    (Signature of Warrantholder, to be the same as
appears on the face of this Warrant Certificate)
)
)
)    _______________________________________
)     Name of Registered Warrantholder




□
Please check if the certificates representing the Common Shares are to be
delivered at the office where this Warrant Certificate is surrendered, failing
which such certificates will be mailed to the address set out above.
Certificates will be delivered or mailed as soon as practicable after the
surrender of this Warrant Certificate to the Warrant Agent.





























